Citation Nr: 0932083	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  05-12 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to special monthly compensation based on a 
need for the regular aid and attendance of another person.

2.  Entitlement to special monthly compensation based on 
being housebound.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to August 
1989.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from August 2005 rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

In February 2009, the RO issued a rating decision which 
granted, in pertinent part, special monthly compensation 
(SMC) based on loss of use of both feet, effective from June 
23, 2008.  That same month, the Veteran filed a timely notice 
of disagreement seeking an earlier effective date for the 
award of this benefit.  In March 2009, the RO issued a 
statement of the case addressing this issue.  Thereafter, a 
substantive appeal is not found in the record.  Accordingly, 
this issue is not within the Board's jurisdiction.  See 
38 C.F.R. § 20.302 (2008).


FINDINGS OF FACT

1.  Prior to June 23, 2008, service connection was in effect 
for anxiety, dysthymia and post-traumatic stress disorder 
(PTSD), evaluated as 50 percent disabling; degenerative disc 
disease, lumbar spine, evaluated as 40 percent disabling; 
peripheral neuropathy of the right lower extremity, evaluated 
as 30 percent disabling; peripheral neuropathy of the left 
lower extremity, evaluated as 30 percent disabling; right 
knee pain, degenerative changes, evaluated as 20 percent 
disabling; left knee pain, degenerative changes, evaluated as 
20 percent disabling; tonsillectomy, evaluated as 0 percent 
disabling; status post excision of indurated cyst, 
lumbosacral spine area, evaluated as 0 percent disabling; 
status post right inguinal herniorrhaphy, evaluated as 0 
percent disabling.  The combined disability rating for these 
conditions has been 90 percent since October 2000.  The 
Veteran was also in receipt of a total rating for 
compensation purposes based upon individual unemployability 
since July 2002.

2. Since June 23, 2008, service connection has been in effect 
for loss of use of the feet, evaluated as 100 percent 
disabling; anxiety, dysthymia and PTSD, evaluated as 50 
percent disabling; degenerative disc disease, lumbar spine, 
evaluated as 40 percent disabling; peripheral neuropathy of 
the right lower extremity, evaluated as 30 percent disabling; 
peripheral neuropathy of the left lower extremity, evaluated 
as 30 percent disabling; right knee pain, degenerative 
changes, evaluated as 20 percent disabling; left knee pain, 
degenerative changes, evaluated as 20 percent disabling; 
tonsillectomy, evaluated as 0 percent disabling; status post 
excision of indurated cyst, lumbosacral spine area, evaluated 
as 0 percent disabling; status post right inguinal 
herniorrhaphy, evaluated as 0 percent disabling.  The 
Veteran's combined disability rating for these conditions is 
100 percent.  

3.  Since June 23, 2008, the Veteran has been entitled to SMC 
for loss of use of both feet and is in receipt of special 
monthly compensation for this loss of use pursuant to 38 
U.S.C.A. § 1114(l).  

4.  Since June 23, 2008, the Veteran has been entitled to SMC 
under 38 U.S.C.A. § 1114(p) and 38 C.F.R. § 3.350(f)(3) at 
the rate intermediate between subsection (l) and (m) on 
account of his loss of use of feet with additional disability 
(anxiety, dysthymia and PTSD) rated at least 50 percent.

5.  The evidence of record does not show the Veteran to be 
bedridden or helpless due to his service-connected disorders.

6.  The Veteran's service-connected disorders do not render 
him unable to care for his daily personal needs without aid 
and assistance from others, nor do they result in an 
inability to protect himself from the hazards and dangers of 
his daily environment.

7.  The Veteran is not substantially confined to his home 
solely as a result of his service-connected disabilities.




CONCLUSIONS OF LAW

1.  The criteria for an award of SMC based on the need for 
the regular aid and attendance of another person have not 
been met.  38 U.S.C.A. §§ 1114(l), 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.350, 3.352 (2008).

2.  Prior to June 23, 2008, the criteria for an award of SMC 
at the housebound rate are not met.  38 U.S.C.A. §§ 1114(s), 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.350 
(2008).

3.  Since June 23, 2008, the assignment of SMC at the 
housebound rate is moot.  38 U.S.C.A. §§ 1114(s) (l), 5107 
(West 2002); 38 C.F.R. § 3.350 (2008).

  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  

The RO's June 2005 and March 2006 letters advised the Veteran 
of the foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  Specifically, the June 2005 letter advised the 
Veteran of the requirements to establish entitlement to SMC 
based on both the regular aid and attendance of another 
person and on being housebound.

With respect to the Dingess requirements, the RO's March 2006 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With this letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Moreover, the Veteran has been provided with 
VA examinations to determine the severity of his service-
connected disabilities.  Finally, there is no indication in 
the record that additional evidence relevant to the issues 
being decided herein is available and not part of the record.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Additional evidence has been submitted in this matter since 
the Veteran's most recent supplemental statement of the case 
in February 2009.  This additional evidence, consisting of VA 
treatment reports from February 2009 to March 2009, is not 
relevant to the issues on appeal.  Specifically, the newly 
received medical evidence does not in anyway alter the 
evidence as it was previously reflected in the February 2009 
supplemental statement of the case.  Moreover, for the 
reasons indicated below, the Veteran's claim for SMC at the 
housebound rate since June 2008 has been rendered moot.  
Accordingly, the Board does not find a remand to the RO to 
consider this additional evidence to be required.  See 
38 C.F.R. § 19.31 (2008).

Under these circumstances, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist in the 
development of his claims herein.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); ____ S. 
Ct. ____, 2009 WL 1045952, U.S., April 21, 2009 (No. 07-
1209).  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on each claim.  The Veteran should 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).

Historically, the Veteran served on active duty in the Air 
Force from October 1966 to August 1989.

In August 2005, the Veteran filed a claim seeking entitlement 
to SMC based on both the regular aid and attendance of 
another person and on being housebound.

Prior to June 23, 2008, service connection was in effect for 
anxiety, dysthymia and PTSD, evaluated as 50 percent 
disabling; degenerative disc disease, lumbar spine, evaluated 
as 40 percent disabling; peripheral neuropathy of the right 
lower extremity, evaluated as 30 percent disabling; 
peripheral neuropathy of the left lower extremity, evaluated 
as 30 percent disabling; right knee pain, degenerative 
changes, evaluated as 20 percent disabling; left knee pain, 
degenerative changes, evaluated as 20 percent disabling; 
tonsillectomy, evaluated as 0 percent disabling; status post 
excision of indurated cyst, lumbosacral spine area, evaluated 
as 0 percent disabling; status post right inguinal 
herniorrhaphy, evaluated as 0 percent disabling.  The 
combined disability rating for these conditions has been 90 
percent since October 
2000.  In addition, the Veteran has been entitled to a TDIU 
rating since July 2002.

In February 2009, the RO issued a rating decision which 
granted at a 100 percent disability rating service connection 
for loss of use of both feet, effective June 23, 2008.  The 
RO's decision further granted entitlement to SMC based on 
loss of use of both feet, effective from June 23, 2008, 
payable under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b).  
It also granted entitlement to SMC under 38 U.S.C.A. 
§ 1114(p) and 38 C.F.R. § 3.350(f)(3) at the intermediate 
rated between subsection (l) and subsection (m) on account of 
loss of use of the feet with additional disability, anxiety, 
dysthymia and PTSD, evaluated as 50 percent disabling.

Accordingly, since June 23, 2008, service connection has been 
in effect for loss of use of the feet, evaluated as 100 
percent disabling; anxiety, dysthymia and PTSD, evaluated as 
50 percent disabling; degenerative disc disease, lumbar 
spine, evaluated as 40 percent disabling; peripheral 
neuropathy of the right lower extremity, evaluated as 30 
percent disabling; peripheral neuropathy of the left lower 
extremity, evaluated as 30 percent disabling; right knee 
pain, degenerative changes, evaluated as 20 percent 
disabling; left knee pain, degenerative changes, evaluated as 
20 percent disabling; tonsillectomy, evaluated as 0 percent 
disabling; status post excision of indurated cyst, 
lumbosacral spine area, evaluated as 0 percent disabling; 
status post right inguinal herniorrhaphy, evaluated as 0 
percent disabling.  The Veteran's combined rating since June 
23, 2008, is 100 percent.  

A.  Aid and Attendance

Initially, since June 23, 2008, service connection for loss 
of use of both feet has been in effect and SMC for this loss 
of use was granted pursuant to 38 U.S.C.A. § 1114(l).  

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350.  In making 
such determinations, consideration is given to such 
conditions as: inability of the claimant to dress or undress 
himself/herself or to keep himself/herself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid; inability 
of the claimant to feed himself/herself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment.  
"Bedridden" will be a proper basis for the determination, and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

The December 2008 report of an examination for housebound 
status or permanent need for regular aid and attendance, VA 
Form 21-2680, noted that the Veteran arrived for the 
examination in a motorized wheelchair.  The examiner 
indicated that the Veteran had no specific restrictions 
affecting his upper extremities, and that he was able to 
complete activities of daily living requiring his upper 
extremities.  As for his lower extremities, the report noted 
that he has weakness, pain, and instability, and he could 
only stand a few moments at a time or ambulate only a few 
feet, such as required for transfers.  The report noted that 
the Veteran was able to drive, and that he usually got out 
of the house twice a week.  The examiner also concluded that 
the Veteran did not require daily skilled services of 
another.

A December 2008 VA aid and attendance examination noted that 
the Veteran was not bedridden, and that he could travel 
beyond his current domicile.  The report noted that the 
Veteran used a motorized wheelchair for mobility, and that he 
travelled alone to the examination.  It further noted that 
the Veteran was able to dress, feed, shower, and attend to 
the needs of nature on his own.  The report noted that he 
occasionally would need the assistance of his spouse in the 
shower or when tying his shoes.  The report also noted, 
however, that the Veteran's spouse worked during the day, and 
that he stayed home alone.  

While the Veteran's service-connected disabilities clearly 
result in significant functional limitations, the weight of 
the evidence does not show that the Veteran is so helpless as 
to need regular aid and attendance or bedridden due to his 
service-connected disorders.  Consequently, the criteria for 
aid and attendance are not met, and SMC on this basis is not 
warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



B.  Housebound Rate

Special monthly compensation under 38 U.S.C.A. § 1114(s) is 
payable when the Veteran has a single service-connected 
disability rated as 100 percent and: (1) has additional 
service-connected disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from 
the 100 percent service-connected disability and involving 
different anatomical segments or bodily systems, or (2) is 
permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when 
the Veteran is substantially confined as a direct result of 
a service-connected disability to his or her dwelling and 
the immediate premise or, if institutionalized, to the ward 
or clinic areas and it is reasonably certain that the 
disability or disabilities and resulting confinement will 
continue throughout his or her lifetime.  38 C.F.R. § 
3.350(i).

a.  Prior to June 23, 2008

Prior to June 23, 2008, a qualifying, single, permanent 
service-connected disability rated as 100 percent disabling 
was not in effect.  Although entitlement to a total rating 
for compensation purposes based upon individual 
unemployability was in effect from July 2002, entitlement to 
SMC for at the housebound rate cannot be based on a TDIU.  
See VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999).  Absent a 
qualifying, single, permanent service-connected disability 
rated as 100 percent disabling, the Veteran does not meet the 
threshold legal criteria for entitlement to SMC under 38 
U.S.C.A. § 1114(s).  The Board therefore need not delve into 
whether the veteran may be essentially "substantially 
confined" to his home.  Hartness v. Nicholson, 20 Vet. App. 
216, 220-22 (2006).  Accordingly, this issue must be denied 
for lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).


b.  Since June 23, 2008

Since June 23, 2008, the Veteran has been awarded special 
monthly compensation at the loss of use rate set forth at 38 
U.S.C.A. § 1114 (l).  This amount is greater than special 
monthly compensation at the rate set forth at 38 U.S.C.A. § 
1114 (s).  Accordingly, since June 23, 2008, the claim for 
special monthly compensation at the housebound rate is moot.

The Board is bound by the law and is without authority to 
grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 
503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It 
has been observed that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) [citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)].


ORDER

SMC based on the need for the regular aid and attendance of 
another person is denied.

SMC at the housebound rate is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


